In an action seeking damages and injunctive relief based upon conversion and conspiracy to defraud, plaintiff appeals from an order-judgment (one paper) of the Supreme Court, Orange County (Isseks, J.), dated June 16, 1981, which granted the defendants’ motion to dismiss the complaint. Order-judgment affirmed, with one bill of $50 costs and disbursements. Since there are no triable issues of fact, judgment was properly entered in favor of the defendants. Damiani, J. P., Titone, Thompson and Bracken, JJ., concur.